434 F.2d 648
August J. HUBBARD, Plaintiff-Appellant,v.LYKES BROS. STEAMSHIP COMPANY, Inc., Defendant-Appellee.
No. 29656.
United States Court of Appeals, Fifth Circuit.
Dec. 1, 1970.

Max Zelden, New Orleans, La., for plaintiff-appellant; Zelden & Zelden, New Orleans, La., of counsel.
Andrew T. Martinez, Benjamin W. Yancey, L. V. Cooley, IV, New Orleans, La., for defendant-appellee; Terriberry, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Appeal from the United States District Court for the Eastern District of Louisiana; Edward J. Boyle, Sr., District Judge.
Before JOHN R. BROWN, Chief Judge, and WISDOM and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966